DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Regarding claims 1, 14, 28, and 41, the applicant argued, “…Chen describes a UE detecting a triggering condition for a UE associated with a Group ID, but not for a group of UEs, based on a physical layer signaling…a UE in an LAA system detecting a triggering condition for aperiodic sounding transmission, as discussed by Chen, does not teach or suggest a ‘group common…plurality of UEs,’ let alone ‘the group…reference signals,’…a UE transmitting an aperiodic SRS using EU-specific SRS parameters in an indicated OFDM symbol…is not the same as ‘transmission of respective reference signals from the plurality of UEs,’ as recited in amended independent claim 1. Further, nowhere does Chen discuss ‘the group common control channel indicating timing information for transmission of the respective reference signals,’…” on pages 10-11.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
¶¶25 and 35-36; figures 2 and 6: "UE 201 has an antenna array 235 with one or more antennas, which transmit and receive radio signals"; “The group to transmit SRS in symbol i is {(group ID+offset value) % number of groups=i}…Then UEs can derive the starting symbols for SRS transmission. In addition, UEs with group ID=25 should transmit in symbol 0 {(25+7)%32=0} in UpPTS, and UEs with group ID=26 should transmit in symbol 1 in UpPTS”; "In step 602, the UE receives a physical layer signaling and thereby detecting a triggering condition for aperiodic sounding transmission in an indicated OFDM symbol. The triggering condition is associated with the configured group ID of the UE"). Regarding claim 1, claim 1 is directed to a UE and “transmission of respective reference signals from the plurality of UEs” does not further limit the UE of claim 1. Nevertheless, Chen explicitly teaches “transmission of respective reference signals from the plurality of UEs” (¶35: UEs derive starting symbols for their respective SRS transmissions according to their group ID) as well as “the group common control channel indicating timing information for transmission of the respective reference signals” (¶¶35-36: group IDs indicate respective starting times for respective SRSs for respective UEs).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 41 recite the limitation "the UE" in lines 7 and 7 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-27 are also rejected since they are dependent upon rejected claim 14 as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, 12-15, 17, 19-22, 26-29, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2017/0331606 A1 (hereinafter referred to as “Chen”). Chen was cited by the applicant in the IDS received 23 July 2020.
As to claims 1 and 28, Chen teaches an apparatus for wireless communications at a user equipment (UE) (¶¶25 and 36; figures 2 and 6: "user equipment UE 201"; "FIG. 6 is a flow chart of a method of uplink aperiodic SRS transmission from UE perspective in LAA systems in accordance with one novel aspect"), comprising:
a first interface configured to obtain a group common control channel for a plurality of UEs comprising the UE, the group common control channel configured to trigger transmission of respective reference signals from the plurality of UEs, the group common control channel indicating timing information for transmission of the respective reference signals (¶¶25 and 35-36; figures 2 and 6: "UE 201 has an antenna array 235 with one or more antennas, which transmit and receive radio signals"; “The group to transmit SRS in symbol i is {(group ID+offset value) % number of groups=i}…Then UEs can derive the starting symbols for SRS transmission. In addition, UEs with group ID=25 should transmit in symbol 0 {(25+7)%32=0} in UpPTS, and UEs with group ID=26 should transmit in symbol 1 in UpPTS”; "In step 602, the UE receives a physical layer signaling and thereby detecting a triggering condition for 
a processor configured to determine a set of time-frequency resources for transmission of the respective reference signals based at least in part on the timing information (¶¶25 and 35-36; figures 2 and 6: "Processor 232 process the received baseband signals and invokes different functional modules and circuits to perform features in UE 201"; "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value…The group to transmit SRS in symbol i is {(group ID+offset value) % number of groups=i}…Then UEs can derive the starting symbols for SRS transmission. In addition, UEs with group ID=25 should transmit in symbol 0 {(25+7)%32=0} in UpPTS, and UEs with group ID=26 should transmit in symbol 1 in UpPTS"; "In step 603, the UE selects DE-specific sounding reference signal (SRS) parameters based on the RRC signaling"); and
a second interface configured to output the respective reference signals for transmission via the set of time-frequency resources according to the timing information (¶¶25 and 36; figures 2 and 6: "UE 201 has an antenna array 235 with one or more antennas, which transmit and receive radio signals"; "In step 604, the UE transmits an aperiodic SRS using the DE-specific SRS parameters in the indicated OFDM symbol based on the physical layer signaling").
	As to claim 2, Chen teaches the apparatus of claim 1, further configured to:
perform a listen before talk (LBT) procedure to access the shared radio frequency band (¶¶28 and 31: perform LBT procedure); and
output the respective reference signals over a channel of the shared radio frequency band based at least in part on a successful LBT procedure (¶¶28 and 31: do not transmit signals when another unlicensed frequency band eNB/UE is transmitting).
As to claim 4, Chen teaches the apparatus of claim 1, further configured to:

As to claim 6, Chen teaches the apparatus of claim 1, further configured to:
identify a respective set of time-frequency resources for a group of UEs including the UE based at least in part on an indication within the group common control channel (¶35: "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value").
As to claim 7, Chen teaches the apparatus of claim 1, further configured to:
obtain a radio resource control (RRC) transmission time interval offset for transmission of the respective reference signals via RRC signaling (¶29: "In one example, ap-SRS parameters may be configured via RRC, and ap-SRS transmission may be triggered via a physical downlink control channel (PDCCH) that provides reasonable flexibility");
identify a timing adjustment field from the timing information in the group common control channel, the timing adjustment field indicating an offset adjustment relative to the RRC transmission time interval offset for transmission of the respective reference signals (¶30: "A first type of cell-specific parameters includes SRS bandwidth configuration and SRS subframe configuration. The cell- specific parameters are used to define the overall SRS resource allocated in a cell served by an eNB"); and
transmit the respective reference signals based at least in part on the offset adjustment (¶35: "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value. The group to transmit SRS in symbol i is {(group ID+offset value) % number of groups=i}").
As to claim 8, Chen teaches the apparatus of claim 7, wherein:
the timing adjustment field is configured for a group of UEs including the UE (¶¶21, 29, and 35; figures 1 and 3: cell-specific parameters for plurality of UEs in the cell).
As to claim 12, Chen teaches the apparatus of claim 1, further configured to:

perform an LBT procedure corresponding to the LBT category to access the shared radio frequency band (¶¶28 and 31: perform LBT procedure); and
output the respective reference signals over a channel of the shared radio frequency band based at least in part on a successful LBT procedure (¶¶28 and 31: do not transmit signals when another unlicensed frequency band eNB/UE is transmitting).
As to claim 13, Chen teaches the apparatus of claim 1, wherein:
the respective reference signals comprise one or more sounding reference signal (¶28; figure 3: SRS).
As to claims 14 and 41, Chen teaches an apparatus for wireless communications at a base station (¶¶25 and 37; figures 2 and 7: "base station eNB 202"; "FIG. 7 is a flow chart of a method of uplink aperiodic SRS transmission from BS perspective in LAA systems in accordance with one novel aspect"), comprising:
a processor configured to identify a set of time-frequency resources for transmission of respective reference signals from each user equipment (UE) of a plurality of UEs (¶¶26, 36, and 37; figures 2 and 7: "Processor 222 processes the received baseband signals and invokes different functional modules and circuits to perform features in base station 202"; "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value"; "In step 702, the base station transmits a physical layer signaling to the UE for triggering aperiodic sounding transmission in an indicated OFDM symbol. The physical layer signaling indicates a triggering condition associated with the configured group ID of the UE"); and

As to claim 15, claim 15 is rejected the same way as claim 12.
As to claim 17, claim 17 is rejected the same way as claim 4.
As to claim 19, claim 19 is rejected the same way as claim 6.
As to claim 20, claim 20 is rejected the same way as claim 7.
As to claim 21, claim 21 is rejected the same way as claim 8.
As to claim 22, claim 22 is rejected the same way as claim 8.
As to claim 26, claim 26 is rejected the same way as claim 2.
As to claim 27, claim 27 is rejected the same way as claim 13.
As to claim 29, claim 29 is rejected the same way as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of NTT Docomo “Channel access procedures for NR-U” (hereinafter referred to as “NTT Docomo”). NTT Docomo was cited by the applicant in the IDS received 23 July 2020.
As to claim 3, Chen teaches the apparatus of claim 1.
Although Chen teaches “The apparatus of claim 1,” Chen does not explicitly disclose “determine…with the COT”.
However, Huawei teaches determine time resources of the set of time-frequency resources for transmission of the respective reference signals based at least in part on a channel occupancy time (COT) of a base station, wherein the time resources are within an interval associated with the COT (§2.1: “SRS triggered by [PDCCH or GC-PDCCH] which is transmitted at the beginning of the COT”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including “determine…with 
As to claim 16, claim 16 is rejected the same way as claim 3.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Elsaadany et al. Cellular LTE-A Technologies for the Future Internet-of-Things: Physical Layer Features and Challenges” (hereinafter referred to as “Elsaadany”).
As to claim 5, Chen teaches the apparatus of claim 1.
Although Chen teaches “The apparatus of claim 1,” Chen does not explicitly disclose “identify…the power control command”.
However, Elsaadany teaches identify downlink control information (DCI) in the group common control channel, wherein a format of the DCI includes a power control command (§IV.C.6 [page 2599]: eNodeB employs the downlink control information messages to send…uplink power control commands to the UE”); and
receive a radio resource control (RRC) configuration from a base station, wherein the RRC configuration comprises an indication to ignore the power control command (§V.C [pages 2563-2564]: “if the network determines that the UE’s path-loss estimate is poor, the network can reconfigure a UE to a different NPUSCH coverage level based on the eNodeB measurements of the uplink signal characteristics…To reduce complexity and power consumptions…this task can be easily handled by the usual data channel and hence no dedicated control channel is defined for NB-IoT…Since UEs in extreme coverage are power limited and their performance is sensitive to power amplifier efficiency, a single tone transmission is desirable to achieve a Peak-to-Average Power Ratio (PAPR) that is close to 0dB irrespective of their coupling loss”).

As to claim 18, claim 18 is rejected the same way as claim 5.

Claims 9-11 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Huawei et al. “SRS configurations for eLAA” (hereinafter referred to as “Huawei”). Huawei was cited by the applicant in the IDS received 23 July 2020.
As to claim 9, Chen teaches the apparatus of claim 1.
Although Chen teaches “The apparatus of claim 1,” Chen does not explicitly disclose “identify…the starting offset”.
However, Huawei teaches identify a starting offset for transmission of the respective reference signals from the timing information of the group common control channel, the starting offset indicating a start time of a transmission time interval for transmission of the respective reference signals (§5: "A second option is to indicate the selected candidate {#8, #10, #12} in a common/group signalling while each UE only needs to know its transmitting symbol within the candidate. A third option is to indicate the selected candidate {#8, #10,#12} in a common/group signalling while each UE implicitly acquires its transmitting symbol by mod with its UE-ID"); and
output the respective reference signals based at least in part on the starting offset (§5: UE transmits SRS using identified symbol position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including “identify…the 
As to claim 10, Chen in view of Huawei teaches the apparatus of claim 1.
Huawei further teaches the starting offset is configured for multiple UEs of the plurality of UEs (§5: "A second option is to indicate the selected candidate {#8, #10, #12} in a common/group signalling while each UE only needs to know its transmitting symbol within the candidate. A third option is to indicate the selected candidate {#8, #10,#12} in a common/group signalling while each UE implicitly acquires its transmitting symbol by mod with its UE-ID").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen in view of Huawei by including “the starting offset is configured for multiple UEs of the plurality of UEs” as further taught by Huawei for the same rationale as set forth in claim 9 (Huawei, §5).
As to claim 11, Chen in view of Huawei teaches the apparatus of claim 1.
Huawei further teaches the starting offset is configured for a group of UEs including the UE (§5: "A second option is to indicate the selected candidate {#8, #10, #12} in a common/group signalling while each UE only needs to know its transmitting symbol within the candidate. A third option is to indicate the selected candidate {#8, #10,#12} in a common/group signalling while each UE implicitly acquires its transmitting symbol by mod with its UE-ID").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen in view of Huawei by including “the starting offset is configured for a group of UEs including the UE” as further taught by Huawei for the same rationale as set forth in claim 9 (Huawei, §5).
As to claim 23, claim 23 is rejected the same way as claim 9.
As to claim 24, claim 24 is rejected the same way as claim 10.
As to claim 25, claim 25 is rejected the same way as claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469